Exhibit 10.1

 

[g4yc4efnskry000001.jpg]

 

April 25, 2016

 

STRICTLY CONFIDENTIAL

 

 

Michael W. Nall

President & Chief Executive Officer

Biocept, Inc.
5810 Nancy Ridge Drive
San Diego, CA 92121

 

Dear Mr. Nall:

 

This letter agreement (this “Agreement”) constitutes the agreement between
Biocept, Inc. (the “Company”) and H.C. Wainwright & Co., LLC (“Wainwright”) that
Wainwright shall serve as the exclusive placement agent in an offering (the
“Offering”) of securities of the Company (“Securities”) during the Term (as
defined below) of this Agreement.   The terms of the Offering and the Securities
issued in connection therewith shall be mutually agreed upon by the Company and
Wainwright and nothing herein implies that Wainwright would have the power or
authority to bind the Company and nothing herein implies that the Company shall
have an obligation to issue any Securities.  It is understood that Wainwright’s
assistance in the Offering will be subject to the satisfactory completion of
such investigation and inquiry into the affairs of the Company as Wainwright
deems appropriate under the circumstances and to the receipt of all internal
approvals of Wainwright in connection with the transaction.  The Company
expressly acknowledges and agrees that Wainwright’s involvement in the Offering
is strictly on a reasonable best efforts basis and that the consummation of the
Offering will be subject to, among other things, market conditions.  The
execution of this Agreement does not constitute a commitment by Wainwright to
purchase the Securities and does not ensure a successful Offering of the
Securities or the success of Wainwright with respect to securing any other
financing on behalf of the Company.  Wainwright may retain other brokers,
dealers, agents or underwriters on its behalf in connection with an Offering.

 

A.Compensation; Reimbursement.  At the closing of the Offering (the “Closing”),
the Company shall pay the following compensation:

 

1.Cash Fee.  The Company shall pay to Wainwright a cash fee equal to 7% of the
aggregate gross proceeds raised in the Offering multiplied by 80% (the
“Wainwright Cash Fee”). In addition, the Company shall pay to ROTH Capital
Partners, LLC a cash fee equal to 7% of the aggregate gross proceeds raised in
the Offering multiplied by 20% (the “Roth Cash Fee”), which shall be payable for
advisory services to be provided to the Company in connection with the
Offering.  

 

2.Expense Allowance.  Out of the proceeds of the Closing, the Company also
agrees to pay Wainwright a non-accountable expense allowance equal to the
greater of (i) 1 % of the aggregate gross proceeds raised in the Offering or
(ii) $75,000 (provided, however, that such reimbursement amount in no way limits
or impairs the indemnification and contribution provisions of this Agreement).  

 

3.Right of First Refusal.  If within the 6-month period following consummation
of the Offering, the Company or any of its subsidiaries (i) decides to finance
or refinance any indebtedness using a manager or agent, Wainwright (or any
affiliate designated by Wainwright) shall have the right to act as exclusive
lead manager, exclusive lead placement agent or exclusive lead agent with
respect to such financing or refinancing; or (ii) decides to raise funds by
means of a public offering or a private placement of equity or debt securities
using an underwriter or placement agent, Wainwright (or any affiliate designated
by Wainwright) shall have the right to act as underwriter or placement agent for
such financing, as applicable, with a minimum economic allocation of 25% of all
cash and non-cash compensation paid by the Company in such financing.

 

B.Term and Termination of Engagement; Exclusivity.  The term of Wainwright’s
exclusive engagement will begin on the date hereof and end 14 days after the
date hereof (the “Term”).  Notwithstanding anything to the contrary



430 Park Avenue  |  New York, New York 10022  |  212.356.0500  |  www.hcwco.com

Member: FINRA/SIPC

 

--------------------------------------------------------------------------------

 

contained herein, the Company agrees that the provisions relating to the payment
of fees, reimbursement of expenses, indemnification and contribution,
confidentiality, conflicts, independent contractor and waiver of the right to
trial by jury will survive any termination of this Agreement.  During
Wainwright’s engagement hereunder: (i) the Company will not, and will not permit
its representatives to, other than in coordination with Wainwright, contact or
solicit institutions, corporations or other entities or individuals as potential
purchasers of the Securities and (ii) the Company will not pursue any financing
transaction which would be in lieu of the Offering. Furthermore, the Company
agrees that during Wainwright’s engagement hereunder, all inquiries, whether
direct or indirect, from prospective investors will be referred to Wainwright
and will be deemed to have been contacted by Wainwright in connection with the
Offering. 

 

C.Information; Reliance.  The Company shall furnish, or cause to be furnished,
to Wainwright all information reasonably requested by Wainwright for the purpose
of rendering services hereunder (all such information being the
“Information”).  In addition, the Company agrees to make reasonably available to
Wainwright upon request from time to time the officers, directors, accountants,
counsel and other advisors of the Company. The Company recognizes and confirms
that Wainwright (a) will use and rely on the Information, including any
documents provided to investors in the Offering (the “Offering Documents” which
shall include any Purchase Agreements (as defined below)), and on information
publically disclosed by the Company in performing the services contemplated by
this Agreement without having independently verified the same; (b) does not
assume responsibility for the accuracy or completeness of the Offering Documents
or the Information and such other publically disclosed information; and (c) will
not make an appraisal of any of the assets or liabilities of the Company.  Upon
reasonable request, the Company will meet with Wainwright or its representatives
to discuss all information relevant for disclosure in the Offering Documents and
will use commercially reasonably efforts to cooperate in any investigation
undertaken by Wainwright thereof, including any document included or
incorporated by reference therein.  At the Offering, at the request of
Wainwright, the Company shall deliver such legal letters, comfort letters and
officer’s certificates, all in form and substance satisfactory to Wainwright and
its counsel, and the Company and its counsel, as is customary for such
Offering.  Wainwright shall be a third party beneficiary of any representations,
warranties, covenants and closing conditions made by the Company in any Offering
Documents, including representations, warranties, covenants and closing
conditions made to any investor in the Offering.

 

D.Related Agreements. At the Offering, the Company shall enter into the
following additional agreements:

 

1.Purchase Agreement.  The sale of Securities to the investors in the Offering
will be evidenced by a purchase agreement (“Purchase Agreement”) between the
Company and such investors in a form reasonably satisfactory to the Company and
Wainwright.  Prior to the signing of any Purchase Agreement, officers of the
Company with responsibility for financial affairs will be available to answer
inquiries from prospective investors.

 

2.Escrow and Settlement.  The Company and Wainwright shall enter into an escrow
agreement with a third party escrow agent, which may also be Wainwright’s
clearing agent, pursuant to which the Wainwright Cash Fee, the Roth Cash Fee and
expenses shall be paid from the gross proceeds of the Securities sold.  If the
Offering is settled in whole or in part via delivery versus payment (“DVP”),
Wainwright shall arrange for its clearing agent to provide the funds to
facilitate such settlement. The Company shall bear the cost of the escrow agent
and shall reimburse Wainwright for the actual out of pocket cost of such
clearing agent settlement and financing, if any, in an amount not to exceed
$10,000.

 

3.FINRA Amendments.  Notwithstanding anything herein to the contrary, in the
event that Wainwright determines that any of the terms provided for hereunder
shall not comply with a FINRA rule, including but not limited to FINRA Rule
5110, then the Company shall agree to amend this Agreement in writing upon the
request of Wainwright to comply with any such rules; provided that any such
amendments shall not provide for terms that are less favorable to the Company.

 

E.Confidentiality.  In the event of the consummation or public announcement of
the Offering, Wainwright shall have the right to disclose its participation in
the Offering, including, without limitation, the Offering at its cost of
“tombstone” advertisements in financial and other newspapers and journals.

 

F.Indemnity.

 

1.In connection with the Company’s engagement of Wainwright as Offering agent,
the Company hereby agrees to indemnify and hold harmless Wainwright and its
affiliates, and the respective controlling persons,

2

 

--------------------------------------------------------------------------------

 

directors, officers, members, shareholders, agents and employees of any of the
foregoing (collectively the “Indemnified Persons”), from and against any and all
claims, actions, suits, proceedings (including those of shareholders), damages,
liabilities and expenses incurred by any of them (including the reasonable and
documented fees and expenses of counsel), as incurred, (collectively a “Claim”),
that are (A) related to or arise out of (i) any actions taken or omitted to be
taken (including any untrue statements made or any statements omitted to be
made) by the Company, or (ii) any actions taken or omitted to be taken by any
Indemnified Person in connection with the Company’s engagement of Wainwright, or
(B) otherwise relate to or arise out of Wainwright’s activities on the Company’s
behalf under Wainwright’s engagement, and the Company shall reimburse any
Indemnified Person for all expenses (including the reasonable and documented
fees and expenses of counsel) as incurred by such Indemnified Person in
connection with investigating, preparing or defending any such claim, action,
suit or proceeding, whether or not in connection with pending or threatened
litigation in which any Indemnified Person is a party.  The Company will not,
however, be responsible for any Claim that is finally judicially determined to
have resulted from the gross negligence or willful misconduct of Wainwright or
any other person seeking indemnification for such Claim.  The Company further
agrees that no Indemnified Person shall have any liability to the Company for or
in connection with the Company’s engagement of Wainwright except for any Claim
incurred by the Company as a result of Wainwright’s or such Indemnified Person’s
gross negligence or willful misconduct. 

 

2.The Company further agrees that it will not, without the prior written consent
of Wainwright, settle, compromise or consent to the entry of any judgment in any
pending or threatened Claim in respect of which indemnification may be sought
hereunder (whether or not any Indemnified Person is an actual or potential party
to such Claim), unless such settlement, compromise or consent includes an
unconditional, irrevocable release of each Indemnified Person from any and all
liability arising out of such Claim.

 

3.Promptly upon receipt by an Indemnified Person of notice of any complaint or
the assertion or institution of any Claim with respect to which indemnification
is being sought hereunder, such Indemnified Person shall notify the Company in
writing of such complaint or of such assertion or institution but failure to so
notify the Company shall not relieve the Company from any obligation it may have
hereunder, except and only to the extent such failure results in the forfeiture
by the Company of substantial rights and defenses.  If the Company so elects or
is requested by such Indemnified Person, the Company will assume the defense of
such Claim, including the employment of counsel reasonably satisfactory to such
Indemnified Person and the payment of the fees and expenses of such counsel. In
the event, however, that legal counsel to such Indemnified Person reasonably
determines that having common counsel would present such counsel with a conflict
of interest or if the defendant in, or target of, any such Claim, includes an
Indemnified Person and the Company, and legal counsel to such Indemnified Person
reasonably concludes that there may be legal defenses available to it or other
Indemnified Persons different from or in addition to those available to the
Company, then such Indemnified Person may employ its own separate counsel to
represent or defend him, her or it in any such Claim and the Company shall pay
the reasonable and documented fees and expenses of such
counsel.  Notwithstanding anything herein to the contrary, if the Company fails
timely or diligently to defend, contest, or otherwise protect against any Claim,
the relevant Indemnified Party shall have the right, but not the obligation, to
defend, contest, compromise, settle, assert crossclaims, or counterclaims or
otherwise protect against the same, and shall be fully indemnified by the
Company therefor, including without limitation, for the reasonable and
documented fees and expenses of its counsel and all amounts paid as a result of
such Claim or the compromise or settlement thereof.  In addition, with respect
to any Claim in which the Company assumes the defense, the Indemnified Person
shall have the right to participate in such Claim and to retain his, her or its
own counsel therefor at his, her or its own expense.

 

4.The Company agrees that if any indemnity sought by an Indemnified Person
hereunder is held by a court to be unavailable for any reason then (whether or
not Wainwright is the Indemnified Person), the Company and Wainwright shall
contribute to the Claim for which such indemnity is held unavailable in such
proportion as is appropriate to reflect the relative benefits to the Company, on
the one hand, and Wainwright on the other, in connection with Wainwright’s
engagement referred to above, subject to the limitation that in no event shall
the amount of Wainwright’s contribution to such Claim exceed the amount of fees
actually received by Wainwright from the Company pursuant to Wainwright’s
engagement.  The Company hereby agrees that the relative benefits to the
Company, on the one hand, and Wainwright on the other, with respect to
Wainwright’s engagement shall be deemed to be in the same proportion as (a) the
total value paid or proposed to be paid or received by the Company pursuant to
the Offering (whether or not consummated) for which Wainwright is

3

 

--------------------------------------------------------------------------------

 

engaged to render services bears to (b) the fee paid or proposed to be paid to
Wainwright in connection with such engagement. 

 

5.The Company’s indemnity, reimbursement and contribution obligations under this
Agreement (a) shall be in addition to, and shall in no way limit or otherwise
adversely affect any rights that any Indemnified Party may have at law or at
equity and (b) shall be effective whether or not the Company is at fault in any
way.

 

G.Limitation of Engagement to the Company.  The Company acknowledges that
Wainwright has been retained only by the Company, that Wainwright is providing
services hereunder as an independent contractor (and not in any fiduciary or
agency capacity) and that the Company’s engagement of Wainwright is not deemed
to be on behalf of, and is not intended to confer rights upon, any shareholder,
owner or partner of the Company or any other person not a party hereto as
against Wainwright or any of its affiliates, or any of its or their respective
officers, directors, controlling persons (within the meaning of Section 15 of
the Securities Act or Section 20 of the Securities Exchange Act of 1934, as
amended (the “Exchange Act”)), employees or agents.  Unless otherwise expressly
agreed in writing by Wainwright, no one other than the Company is authorized to
rely upon this Agreement or any other statements or conduct of Wainwright, and
no one other than the Company is intended to be a beneficiary of this
Agreement.  The Company acknowledges that any recommendation or advice, written
or oral, given by Wainwright to the Company in connection with Wainwright’s
engagement is intended solely for the benefit and use of the Company’s
management and directors in considering a possible Offering, and any such
recommendation or advice is not on behalf of, and shall not confer any rights or
remedies upon, any other person or be used or relied upon for any other
purpose.  Wainwright shall not have the authority to make any commitment binding
on the Company.  The Company, in its sole discretion, shall have the right to
reject any investor introduced to it by Wainwright.

 

H.Limitation of Wainwright’s Liability to the Company.  Wainwright and the
Company further agree that neither Wainwright nor any of its affiliates or any
of its their respective officers, directors, controlling persons (within the
meaning of Section 15 of the Securities Act or Section 20 of the Exchange Act),
employees or agents shall have any liability to the Company, its security
holders or creditors, or any person asserting claims on behalf of or in the
right of the Company (whether direct or indirect, in contract, tort, for an act
of negligence or otherwise) for any losses, fees, damages, liabilities, costs,
expenses or equitable relief arising out of or relating to this Agreement or the
services rendered hereunder, except for losses, fees, damages, liabilities,
costs or expenses that arise out of or are based on any action of or failure to
act by Wainwright and that are finally judicially determined to have resulted
solely from the gross negligence or willful misconduct of Wainwright.

 

I.Governing Law.  This Agreement shall be governed by and construed in
accordance with the laws of the State of New York applicable to agreements made
and to be fully performed therein.  Any disputes that arise under this
Agreement, even after the termination of this Agreement, will be heard only in
the state or federal courts located in the City of New York, State of New
York.  The parties hereto expressly agree to submit themselves to the
jurisdiction of the foregoing courts in the City of New York, State of New York.
The parties hereto expressly waive any rights they may have to contest the
jurisdiction, venue or authority of any court sitting in the City and State of
New York.  In the event Wainwright or any Indemnified Person is successful in
any action, or suit against the Company, arising out of or relating to this
Agreement, the final judgment or award entered shall be entitled to have and
recover from the Company the costs and expenses incurred in connection
therewith, including its reasonable and documented attorneys’ fees.  Any rights
to trial by jury with respect to any such action, proceeding or suit are hereby
waived by Wainwright and the Company.  

 

J.Notices.  All notices hereunder will be in writing and sent by certified mail,
hand delivery, overnight delivery or fax, if sent to Wainwright, to H. C.
Wainwright & Co. LLC, at the address set forth on the first page hereof, e-mail:
notices@hcwco.com, Attention: Head of Investment Banking, and if sent to the
Company, to the address set forth on the first page hereof, fax number
858.320.8225, Attention: Chief Executive Officer.  Notices sent by certified
mail shall be deemed received five days thereafter, notices sent by hand
delivery or overnight delivery shall be deemed received on the date of the
relevant written record of receipt, and notices delivered by fax shall be deemed
received as of the date and time printed thereon by the fax machine.

 

K.Conflicts.  The Company acknowledges that Wainwright and its affiliates may
have and may continue to have investment banking and other relationships with
parties other than the Company pursuant to which Wainwright may acquire
information of interest to the Company. Wainwright shall have no obligation to
disclose such information to the Company or to use such information in
connection with any contemplated transaction.

4

 

--------------------------------------------------------------------------------

 

 

L.Anti-Money Laundering.  To help the United States government fight the funding
of terrorism and money laundering, the federal laws of the United States
requires all financial institutions to obtain, verify and record information
that identifies each person with whom they do business. This means we must ask
the Company for certain identifying information, including a government-issued
identification number (e.g., a U.S. taxpayer identification number) and such
other information or documents that we consider appropriate to verify the
Company’s identity, such as certified certificate of incorporation, a
government-issued business license, a partnership agreement or a trust
instrument.

 

M.Miscellaneous.  The Company and Wainwright each represents and warrants to the
other that it has all requisite power and authority to enter into and carry out
the terms and provisions of this Agreement and the execution, delivery and
performance of this Agreement does not breach or conflict with any agreement,
document or instrument to which it is a party or bound.  This Agreement shall
not be modified or amended except in writing signed by Wainwright and the
Company.  This Agreement shall be binding upon and inure to the benefit of both
Wainwright and the Company and their respective assigns, successors, and legal
representatives.  This Agreement constitutes the entire agreement of Wainwright
and the Company with respect to the Offering and supersedes any prior agreements
with respect to the subject matter hereof.  If any provision of this Agreement
is determined to be invalid or unenforceable in any respect, such determination
will not affect such provision in any other respect, and the remainder of the
Agreement shall remain in full force and effect.  This Agreement may be executed
in counterparts (including facsimile counterparts), each of which shall be
deemed an original but all of which together shall constitute one and the same
instrument.

 

*********************


5

 

--------------------------------------------------------------------------------

 

In acknowledgment that the foregoing correctly sets forth the understanding
reached by Wainwright and the Company, please sign in the space provided below,
whereupon this letter shall constitute a binding Agreement as of the date
indicated above.


Very truly yours,

 

 

 

 

H.C. WAINWRIGHT & CO., LLC

 

 

By:

 

/s/ Mark W. Viklund

 

 

Mark W. Viklund

 

 

CEO

Accepted and Agreed:

 

 

 

 

BIOCEPT, INC.

 

 

By:

 

/s/ Michael W. Nall

 

 

Michael W. Nall

 

 

President & Chief Executive Officer

 

6

 